EXHIBIT 10.3
 
EXHIBIT C
 
REGISTRATION RIGHTS AGREEMENT
 
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
____________, 2011, among Waxess Holdings, Inc., a Delaware corporation (the
“Company”), and each signatory hereto (each, an “Investor” and collectively, the
“Investors”).
 
R E C I T A L S
 
WHEREAS, the Company and the Investors are parties to Subscription Agreements
(the “Subscription Agreements”) entered into in connection with a private
placement offering described in the Confidential Private Placement Memorandum,
dated February 4, 2011, as such may be amended and supplemented from time to
time (the “PPM”);
 
WHEREAS, the Investors’ obligations under the Subscription Agreements are
conditioned upon certain registration rights under the Securities Act of 1933,
as amended (the “Securities Act”); and
 
WHEREAS, the Investors and the Company desire to provide for the rights of
registration under the Securities Act as are provided herein upon the execution
and delivery of this Agreement by such Investors and the Company.
 
NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:
 
1. Registration Rights.
 
 1.1 Definitions.  As used in this Agreement, the following terms shall have the
meanings set forth below:
 
(a) “Commission” means the United States Securities and Exchange Commission.
 
(b) “Common Stock” means the Company’s common stock, par value $0.001 per share.
 
(c) “Effectiveness Date” means the date that is one hundred eighty (180) days
after the Trigger Date.
 
(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(e) “Filing Date” means the date that is forty five (45) days after the Trigger
Date.
 
(f) “Investor” means any person owning Registrable Securities who becomes party
to this Agreement by executing a counterpart signature page hereto, or other
agreement in writing to be bound by the terms hereof, which is accepted by the
Company.
 
 
 

--------------------------------------------------------------------------------

 
(g) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.
 
(h) “Registrable Securities” means any of the Shares or any securities issued or
issuable as (or any securities issued or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the Shares; provided, however, that Registrable Securities shall not include any
securities of the Company that have previously been registered and remain
subject to a currently effective registration statement or which have been sold
to the public either pursuant to a registration statement or Rule 144, or which
have been sold in a private transaction in which the transferor’s rights under
this Section 1 are not assigned, or which may be sold immediately without
registration under the Securities Act and without volume restrictions pursuant
to Rule 144.
 
(i) “Rule 144” means Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
 
(j) “Rule 415” means Rule 415 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
 
(k)  “Shares” means the shares of Common Stock issued pursuant to the
Subscription Agreements and issuable upon exercise of the Warrants.
 
(l) “Trigger Date” means the later of the final Closing Date or the Termination
Date (as such terms are defined in the PPM).
 
(m) “Warrants” means the warrants to purchase Common Stock issued pursuant to
the Subscription Agreement and issued to any Placement Agents (as defined in the
PPM).
 
 1.2       Company Registration.
 
(a) On or prior to the Filing Date the Company shall prepare and file with the
Commission a registration statement covering the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415.  The
registration statement shall be on Form S-1 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-1, in which
case such registration shall be on another appropriate form in accordance
herewith) and shall contain (unless otherwise directed by Investors holding an
aggregate of at least 75% of the Registrable Securities on a fully diluted
basis) substantially the “Plan of Distribution” attached hereto as Annex A.  The
Company shall cause the registration statement to become effective and remain
effective as provided herein.  The Company shall use commercially reasonable
efforts to cause the registration statement to be declared effective under the
Securities Act as soon as possible and, in any event, by the Effectiveness
Date.  The Company shall use commercially reasonable efforts to keep the
registration statement
 
 
C-2

--------------------------------------------------------------------------------

 
continuously effective under the Securities Act for a period of 12 months,
unless all Registrable Securities covered by such registration statement have
been sold, or may be sold without the requirement to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
as determined by the counsel to the Company (the “Effectiveness Period”).
 
(b) The Company shall pay to Investors a fee of 3% per month of the Investors’
investment, payable in cash or shares of Common Stock (at the Company’s sole
discretion), for every thirty (30) day period up to a maximum of 10%, (i)
following the Filing Date that the registration statement has not been filed and
(ii) following the Effectiveness Date that the registration statement has not
been declared effective; provided, however, that the Company shall not be
obligated to pay any such liquidated damages if the Company is unable to fulfill
its registration obligations as a result of rules, regulations, positions or
releases issued or actions taken by the Commission pursuant to its authority
with respect to “Rule 415”, and the Company registers at such time the maximum
number of shares of Common Stock permissible upon consultation with the staff of
the Commission; provided, further, that the Company shall not be obligated to
pay any liquidated damages at any time following the one year anniversary of the
final Closing Date.
 
(c) If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a registration statement, the Company shall file as soon as reasonably
practicable an additional registration statement covering the resale of not less
than the number of such Registrable Securities.
 
(d) The Company shall bear and pay all expenses incurred in connection with any
registration, filing or qualification of Registrable Securities with respect to
the registrations pursuant to this Section 1.2 for each Investor, including
(without limitation) all registration, filing and qualification fees, printer’s
fees, accounting fees and fees and disbursements of counsel for the Company, but
excluding any brokerage or underwriting fees, discounts and commissions relating
to Registrable Securities and fees and disbursements of counsel for the
Investors.
 
(e) If at any time during the Effectiveness Period there is not an effective
Registration Statement covering all of the Registrable Securities, then the
Company shall notify each Investor in writing at least fifteen (15) days prior
to the filing of any registration statement under the Securities Act, in
connection with a public offering of shares of Common Stock (including, but not
limited to, registration statements relating to secondary offerings of
securities of the Company but excluding any registration statements (i) on Form
S-4 or S-8 (or any successor or substantially similar form), or of any employee
stock option, stock purchase or compensation plan or of securities issued or
issuable pursuant to any such plan, or a dividend reinvestment plan, (ii)
otherwise relating to any employee, benefit plan or corporate reorganization or
other transactions covered by Rule 145 promulgated under the Securities Act, or
(iii) on any registration form which does not permit secondary sales or does not
include substantially the same information as would be required to be included
in a registration statement covering the resale of the Registrable Securities)
and will afford each Investor an opportunity to include in such registration
statement all or part of the Registrable Securities held by such
 
 
C-3

--------------------------------------------------------------------------------

 
Investor. In the event an Investor desires to include in any such registration
statement all or any part of the Registrable Securities held by such Investor,
the Investor shall within ten (10) days after the above-described notice from
the Company, so notify the Company in writing, including the number of such
Registrable Securities such Investor wishes to include in such registration
statement. If an Investor decides not to include all of its Registrable
Securities in any registration statement thereafter filed by the Company such
Investor shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to the offering of the
securities, all upon the terms and conditions set forth herein.
 
 1.3 Obligations of the Company.  Whenever required under this Section 1 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a) Prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use commercially reasonable efforts to cause
such registration statement to become effective and to keep such registration
statement effective during the Effectiveness Period;
 
(b) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;
 
(c) Furnish to the Investors such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them (provided
that the Company would not be required to print such prospectuses if readily
available to Investors from any electronic service, such as on the EDGAR filing
database maintained at www.sec.gov);
 
(d) Use commercially reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities’ or blue sky
laws of such jurisdictions as shall be reasonably requested by the Investors;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;
 
(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (each Investor participating in
such underwriting shall also enter into and perform its obligations under such
an agreement);
 
(f) Promptly notify each Investor holding Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, within one business day, (i)
of the effectiveness of such registration statement, or (ii) of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a
 
 
C-4

--------------------------------------------------------------------------------

 
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing;
 
(g) Cause all such Registrable Securities registered pursuant hereto to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Company are then listed; and
 
(h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
 
 1.4 Furnish Information.  It shall be a condition precedent to the Company’s
obligations to take any action pursuant to this Section 1 with respect to the
Registrable Securities of any selling Investor that such Investor shall furnish
to the Company such information regarding such Investor, the Registrable
Securities held by such Investor, and the intended method of disposition of such
securities in the form attached to this Agreement as Annex B, or as otherwise
reasonably required by the Company or the managing underwriters, if any, to
effect the registration of such Investor’s Registrable Securities.
 
 1.5 Delay of Registration.  No Investor shall have any right to obtain or seek
an injunction restraining or otherwise delaying any such registration as the
result of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.
 
 1.6 Indemnification.
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Investor, any underwriter (as defined in the Securities Act) for such
Investor and each person, if any, who controls such Investor or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively, a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in a registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto
(collectively, the “Filings”), (ii) the omission or alleged omission to state in
the Filings a material fact required to be stated therein, or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will pay any legal
or other expenses reasonably incurred by any person to be indemnified pursuant
to this Section 1.6(a) in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 1.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation
 
 
C-5

--------------------------------------------------------------------------------

 
that occurs in reliance upon and in conformity with written information
furnished expressly for use in connection with such registration by any such
Investor, underwriter or controlling person.
 
(b) To the extent permitted by law, each Investor will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, any underwriter, any
other Investor selling securities in such registration statement and any
controlling person of any such underwriter or other Investor, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Investor expressly for use in connection with such
registration; and each such Investor will pay any legal or other expenses
reasonably incurred by any person to be indemnified pursuant to this Section
1.6(b) in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the indemnity agreement
contained in this Section 1.6(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Investor (which consent shall not be
unreasonably withheld); provided, however, in no event shall any indemnity under
this subsection 1.6(b) exceed the net proceeds received by such Investor upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.
 
(c) Promptly after receipt by an indemnified party under this Section 1.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 1.6, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.6.
 
(d) If the indemnification provided for in Sections 1.6(a) and (b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or expense in such proportion as is
 
 
C-6

--------------------------------------------------------------------------------

 
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions or alleged statements or omissions that resulted in such loss,
liability, claim or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  In no event shall any
Investor be required to contribute an amount in excess of the net proceeds
received by such Investor upon the sale of the Registrable Securities giving
rise to such indemnification obligation.
 
(e) The obligations of the Company and Investors under this Section 1.6 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.
 
 1.7 Reports Under Securities Exchange Act.  With a view to making available the
benefits of certain rules and regulations of the Commission, including Rule 144,
that may at any time permit an Investor to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-1, the
Company agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after ninety (90) days after the Trigger
Date;
 
(b) take such action, including the voluntary registration of its Common Stock
under Section 12 of the Exchange Act, as is necessary to enable the Investors to
utilize Form S-1 for the sale of their Registrable Securities, such action to be
taken as soon as practicable after the end of the fiscal year in which the
registration statement is declared effective;
 
(c) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(d) furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 (at any time after
ninety (90) calendar days after the Trigger Date), the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-1 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested in availing any Investor of any rule or regulation of
the Commission that permits the selling of any such securities without
registration or pursuant to such form.
 
 1.8 Transfer or Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Section 1 may be
transferred or assigned, but only with all related obligations, by an Investor
to a transferee or assignee who (a) acquires at least 25,000 Shares and Warrants
to acquire at least 12,500 Shares (subject to appropriate
 
 
C-7

--------------------------------------------------------------------------------

 
adjustment for stock splits, stock dividends and combinations) from such
transferring Investor, unless waived in writing by the Company, or (b) holds
Registrable Securities immediately prior to such transfer or assignment;
provided, that in the case of (a), (i) prior to such transfer or assignment, the
Company is furnished with written notice stating the name and address of such
transferee or assignee and identifying the securities with respect to which such
registration rights are being transferred or assigned, (ii) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement and (iii) such transfer or assignment shall be
effective only if immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act.
 
2. Legend.
 
(a) Each certificate representing Shares of Common Stock held by the Investors
shall be endorsed with the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE ACT
OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THIS CERTIFICATE THAT AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE WITH
RESPECT TO SUCH TRANSFER.  ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE
WITH APPLICABLE STATE SECURITIES LAWS.”
 
(b) The legend set forth above shall be removed, and the Company shall issue a
certificate without such legend to the transferee of the Shares represented
thereby, if, unless otherwise required by state securities laws, (i) such Shares
have been sold under an effective registration statement under the Securities
Act, (ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer is being made
pursuant to an exemption from the registration requirements of the Securities
Act, or (iii) such holder provides the Company with reasonable assurance that
the Shares are being sold, assigned or transferred pursuant to Rule 144 or Rule
144A under the Securities Act.
 
3. Miscellaneous.
 
 3.1 Governing Law.  The parties hereby agree that any dispute which may arise
between them arising out of or in connection with this Agreement shall be
adjudicated only before a federal court located in the State of New York and
they hereby submit to the exclusive jurisdiction of the federal and state courts
of the State of New York with respect to any action or legal proceeding
commenced by any party, and irrevocably waive any objection they now or
hereafter may have respecting the venue of any such action or proceeding brought
in such a court or respecting the fact that such court is an inconvenient forum,
relating to or arising out of this Agreement or any acts or omissions relating
to the registration of the securities hereunder, and
 
 
C-8

--------------------------------------------------------------------------------

 
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other.
 
 3.2 Waivers and Amendments.  This Agreement may be terminated and any term of
this Agreement may be amended or waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and Investors holding at least a majority of the Registrable
Securities then outstanding (the “Majority Investors”).  Notwithstanding the
foregoing, additional parties may be added as Investors under this Agreement,
and the definition of Registrable Securities expanded, with the written consent
of the Company and the Majority Investors.  No such amendment or waiver shall
reduce the aforesaid percentage of the Registrable Securities, the holders of
which are required to consent to any termination, amendment or waiver without
the consent of the record holders of all of the Registrable Securities. Any
termination, amendment or waiver effected in accordance with this Section 3.2
shall be binding upon each holder of Registrable Securities then outstanding,
each future holder of all such Registrable Securities and the Company.
 
 3.3 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.
 
 3.4 Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.
 
 3.5 Notices.  All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered personally by hand or
by overnight courier, mailed by United States first-class mail, postage prepaid,
sent by facsimile or sent by electronic mail directed (a) if to an Investor, at
such Investor’s address, facsimile number or electronic mail address set forth
in the Company’s records, or at such other address, facsimile number or
electronic mail address as such Investor may designate by ten (10) days’ advance
written notice to the other parties hereto or (b) if to the Company, to its
address, facsimile number or electronic mail address set forth on its signature
page to this Agreement and directed to the attention of Jerome Kaiser, Chief
Financial Officer, or at such other address, facsimile number or electronic mail
address as the Company may designate by ten (10) days’ advance written notice to
the other parties hereto. All such notices and other communications shall be
effective or deemed given upon delivery, on the date that is three (3) days
following the date of mailing, upon confirmation of facsimile transfer or upon
confirmation of electronic mail delivery.
 
 3.6 Interpretation.  The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.”  The titles and subtitles used in this Agreement are used for
convenience only and are not considered in construing or interpreting this
Agreement.
 
 3.7 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement, and
 
 
C-9

--------------------------------------------------------------------------------

 
the balance of the Agreement shall be interpreted as if such provision were so
excluded, and shall be enforceable in accordance with its terms.
 
 3.8 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor hereunder are several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Investor pursuant hereto or thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.
 
 3.9 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
 3.10 Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 
C-10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, as of the date, month and year first set forth above.
 


 

 
"Company"
 
WAXESS HOLDINGS, INC.
            By:         Name:       Title:            
Address for notice:
 
   
1401 Dove Street
Suite 220
Newport Beach, CA 92660
                 

 

 
[COMPANY SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned Investor has executed this Agreement as of
the date, month and year that such Investor became the owner of Registrable
Securities.
 





 
"Investor"
 
            By:       Name:       Title:              
Address:
 
         
 
 
   
 
 
   
 
Telephone:
 
 
   
 
Facsimile:
 
 
   
 
Email:
 
 
 


 




[INVESTOR COUNTERPART SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

Annex A
Plan of Distribution


Each selling stockholder of the common stock and any of their pledgees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on the [NAME OF PRINCIPAL TRADING MARKET] or any
other stock exchange, market or trading facility on which the shares are traded
or in private transactions. These sales may be at fixed or negotiated prices. A
selling stockholder may use any one or more of the following methods when
selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 
·  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
·  
a combination of any such methods of sale; or

 
·  
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, if available, rather than under this
prospectus.
 
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.
 
 
 

--------------------------------------------------------------------------------

 
In connection with the sale of the common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act of 1933, as amended, in connection with such sales. In such
event, any commissions received by such broker-dealers or agents and any profit
on the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act of 1933, as amended. Each
selling stockholder has informed us that it does not have any written or oral
agreement or understanding, directly or indirectly, with any person to
distribute the common stock. In no event shall any broker-dealer receive fees,
commissions and markups which, in the aggregate, would exceed eight percent
(8%).
 
We are required to pay certain fees and expenses incurred by us incident to the
registration of the shares. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act of 1933, as amended.
 
Because selling stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act of 1933, as amended, they will be subject to the
prospectus delivery requirements of the Securities Act of 1933, as amended,
including Rule 172 thereunder. In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
of 1933, as amended may be sold under Rule 144 rather than under this
prospectus. There is no underwriter or coordinating broker acting in connection
with the proposed sale of the resale shares by the selling stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the selling stockholders without registration
and without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144 or (ii) all of
the shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect. The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
 
 
 

--------------------------------------------------------------------------------

 
Under applicable rules and regulations under the Securities Exchange Act of
1934, as amended, any person engaged in the distribution of the resale shares
may not simultaneously engage in market making activities with respect to the
common stock for the applicable restricted period, as defined in Regulation M,
prior to the commencement of the distribution. In addition, the selling
stockholders will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including
Regulation M, which may limit the timing of purchases and sales of shares of the
common stock by the selling stockholders or any other person. We will make
copies of this prospectus available to the selling stockholders and have
informed them of the need to deliver a copy of this prospectus to each purchaser
at or prior to the time of the sale (including by compliance with Rule 172 under
the Securities Act of 1933, as amended).
 

 
 

--------------------------------------------------------------------------------

 

Annex B
WAXESS HOLDINGS, INC.


Selling Securityholder Notice and Questionnaire


The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Waxess Holdings, Inc., a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.


Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.


NOTICE


The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:


QUESTIONNAIRE


1.           Name.


(a)           Full Legal Name of Selling Securityholder


 

 
(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:


 

 
(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):


 
 

--------------------------------------------------------------------------------

 
2.           Address for Notices to Selling Securityholder:
 

   


 
Telephone:
Fax:
Contact Person:



3.           Broker-Dealer Status:


(a)           Are you a broker-dealer?


Yes                      No


(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?


Yes                      No


Note:                      If “no” to Section 3(b), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.


(c)           Are you an affiliate of a broker-dealer?


Yes                      No


(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?


Yes                      No


Note:                      If “no” to Section 3(d), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.


4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.


Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.


 
 

--------------------------------------------------------------------------------

 


(a)           Type and Amount of other securities beneficially owned by the
Selling Securityholder:
 

   

 
5.  Relationships with the Company:


Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.


State any exceptions here:
 

   

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.


By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.




 
Date: ________________________
Beneficial Owner:             By:         Name:       Title:  

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Waxess Holdings, Inc.
1401 Dove Street
Suite 220
Newport Beach, California 92660
Fax: (949) 825-6578

 
 
 

--------------------------------------------------------------------------------